6. Presentation of the Commission work programme for 2011 (
- Before the vote on Amendment 7:
(DE) Mr President, I would like the end of this amendment to be reworded. The wording is very negative and I would like it to read as follows:
The initiative "Youth on the Move” underlines the importance of the above mentioned programmes.
Mr President, I just want to say that we are withdrawing Amendment 14.
(DE) Mr President, this is about the Union for the Mediterranean. We know that it has currently come to a standstill and that we want to revive it. The wording does not express this clearly enough, so we would like to insert the following text:
The current stalemate of the Union for the Mediterranean.
(DE) I know that there is a contradiction here. Perhaps another wording would be possible, but the wording we are proposing is:
The current stalemate of the Union for the Mediterranean.